Title: To Thomas Jefferson from James Brown, 15 January 1805
From: Brown, James
To: Jefferson, Thomas


                  
                     Dear  Sir,
                     New Orleans Jany. 15th. 1805
                  
                  A few minutes before the departure of the last weeks mail I received, and answered your favor of the 1st. of December apprizing me of my nomination as Judge of the Superior Court for the Territory of Orleans. Governor Claiborne informs me that the mail of this day has delivered to him my Commission, the Senate having approved the nomination. Permit me to repeat my expressions of satisfaction on receiving this renewed and unexpected evidence of Executive confidence—a confidence the more grateful as flowing from an Administration which has deserved and received my most decided approbation.
                  I regret that the incompetence of the Salary, and the remote situation of my resources, should render an acceptance of the office too burthensome to my private fortune to be justified. The most frugal mode of life which I could decently adopt would subject me to an annual expence of more than four thousand Dollars. The sacrifice of two thousand Dollars annually, and the loss of my time rendered valuable, by a knowledge of four modern Languages, would be too serious to make in favor of a Country with an overflowing treasury—too serious to be made by one who, altho tolerably independent in his circumstances, is yet far removed from affluence. I sincerely hope, therefore, that this my resignation will not be attributed to Chagrin or Caprice, but that it will be Considered, as a sacrifice of inclination to my respect for pecuniary independence, which I have always viewed as the parent of independence of thought and of action.
                  I fear I shall incur the charge of Vanity when I assure you that my appointment has been warmly approved by the inhabitants who have received and treated me with every mark of esteem, and who have earnestly pressed me to undertake the duties of the Office. But when I reflect that the satisfaction of my fellow citizens on my appointment, evinces a confidence in the correctness of your Administration, I cannot forbear suggesting the fact, and accompanying it with an expression of my regret, on being compelled to abandon an Office, which would have afforded me the power of doing good, and using every effort to evince the advantages resulting from a republican system honestly administered.
                  It will give you pleasure to learn that that the public interests, so properly confided to Judge Prevost, will not suffer from my resignation. The industry, impartialtiy, and intelligence of this Officer are rewarded by the public confidence bestowed with a liberality which evinces the good sense of the people, and their readiness to support any representative of the American Government who possesses sufficient respect for himself, and for the people amongst whom he is placed.
                  I congratulate my country upon the certainty of your re election, and am with every friendly wish for your prosperity and happeness
                  Dear Sir Your Most obt
                  
                     James Brown 
                     
                  
               